
	
		III
		112th CONGRESS
		1st Session
		S. RES. 176
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2011
			Ms. Mikulski submitted
			 the following resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States Postal Service should issue a semipostal stamp to support medical
		  research relating to Alzheimer’s disease.
	
	
		That it is the sense of the Senate
			 that the United States Postal Service should, in accordance with section 416 of
			 title 39, United States Code—
			(1)issue a semipostal
			 stamp to support medical research relating to Alzheimer’s disease; and
			(2)transfer to the National Institutes of
			 Health for that purpose any amounts becoming available from the sale of such
			 stamp.
			
